Name: Council Regulation (EEC) No 3647/90 of 11 December 1990 fixing the basic prices and buying-in prices for certain fruit and vegetables to be applied in Portugal from 1 January 1991 until the end of the 1990/91 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362/ 13 COUNCIL REGULATION (EEC) No 3647/90 of 11 December 1990 fixing the basic prices and buying-in prices for certain fruit and vegetables to be applied in Portugal from 1 January 1991 until the end of the 1990/ 91 marketing year ' THE COUNCIL OF THE EUROPEAN COMMUNITIES, prices to be applied in that Member State should be fixed from 1 January 1991 until the end of the 1990/ 91 marketing year at the level of the prices fixed at the end of the first stage, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1193 / 90 (2), and in particular Article 16 thereof, lays down general rules for fixing basic prices and buying-in prices for fruit and vegetables; whereas those provisions apply in Portugal from the beginning of the second stage of accession, subject to the rules on the alignment of prices pursuant to Article 285 of the Act of Accession; whereas, pursuant to Article 285 ( 1 ) (a ), the Article 1 The basic prices and buying-in prices for fruit and vegetables to be applied in Portugal from 1 January 1991 until the end of the 1990/ 91 marketing year , the periods during which they apply and the quality classes to which they apply shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI ( 1 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 119 , 11 . 5 . 1990 , p. 43 . No L 362 / 14 Official Journal of the European Communities 27 . 12 . 90 ANNEX BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 January to 30 April 1991 (ECU/100 kg net) Basic price Buying-in price January 25,76 11,15 February 23,76 10,25 March 25,20 10,79 April 25,56 11,15 These prices refer to packed 'trimmed' cauliflowers of quality Class I. LEMONS For the period 1 January to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price January 23,23 13,49 February 21,97 12,86 March 23,36 13,49 April 25,01 14,50 May 25,89 15,01 These prices refer to packed lemons of quality Class I , size 53 to 62 mm. PEARS (other than perry pears) For the period 1 January to 30 April 1991 (ECU/100 kg net) Basic price Buying-in price January to April 18,89 10,02 These prices refer to the following packed products :  pears of the Beurr6 Hardy, Bon Chretien Williams , Conference, Coscia (Ercolini ), Crystallis (BeurrÃ © Napoleon, Blanquilla , Tsakonia), Dr Jules Guyot (Limonera), varieties , quality Class I , size 60 mm or more ,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety, quality Class I , size 70 mm or more. APPLES (other than cider apples ) For the period 1 January to 31 may 1991 (ECU/100 kg net) Basic price Buying-in price January to May 25,75 r 13,07 These prices refer to the following packed products :  apples of the Reine des reinettes and Verde Doncella varieties , quality Class I , size 65 mm or more ,  apples of the Delicious Pilafa , Golden Delicious, James Grieve , Red Delicious , Reinette grise du Canada and Starking Delicious varieties , quality Class I , size 70 mm or more. 27. 12 . 90 Official Journal of the European Communities No L 362 / 15 MANDARINS For the period 1 January to 28 February 1991 (ECU/100 kg net) Basic price Buying-in price January 36,07 22,37 February 34,41 21,86 These prices refer to packed mandarins of quality Class I , size 54 to 69 mm. SATSUMAS For the period 1 to 15 January 1991 (ECU/100 kg net) Basic price Buying-in price 1 to 5 January 26,56 12,08 These prices refer to packed satsumas Unishiu (owari ) of quality Class I , size 54 to 69 mm. CLEMENTINES For the period 1 .January to 15 February 1991 (ECU/100 kg net) Basic price Buying-in price January 31,66 17,43 1 to 15 February 36,42 18,18 These prices refer to packed Clementines (Citrus reticulata Blanco) of quality Class I , size 43 to 60 mm. SWEET ORANGES For the period 1 January to 31 May 1991 (ECU/100 kg net) Basic price Buying-in price January 24,64 16,02 February 25,26 16,42 March 27,17 16,83 April and May 27,80 17,08 These prices refer to packed oranges of the Moro, Navel , Navellina , Salustiana , Sanguinello and Valencia late varieties , of quality Class I , size 67 to 80 mm. NB: The prices given in this Annex do not include the cost of the packaging in which the. product is presented .